Citation Nr: 1606940	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  13-27 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date, prior to June 1, 2011, for the addition of a dependent onto the Veteran's award.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from November1979 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2012 decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran requested a hearing before a member of the Board in connection with her claim. She was initially scheduled for a hearing on February 14, 2014.  The Veteran did not appear for this hearing.  However, there is evidence that on February 11, 2014, the Veteran contacted the RO to postpone her February 14, 2014 hearing because of upcoming inclement weather.  The evidence indicates that this correspondence was sent on February 11, 2014 as noted by the computer generated date in the upper left hand corner of "FEB-11-2014 08:25" and the date typed on the letter by the Veteran.  The date stamp from the RO on this letter indicates that the letter was received on February 28, 2014, following the hearing.  However, the record also contains a VA correspondence which was dispatched by the VA in January 13, 2014, to the Veteran regarding the date and time of the hearing; this correspondence appears to have been faxed back to the VA as part of the Veteran's request to postpone the hearing, as indicated by the computer generated date and time in the left hand corner which is "FEB-11-2014 8:26" and the top right hand corner which includes "P.002."  This letter includes a date stamp from the Board which states it was received on February 11, 2014, and a second date stamp that indicates it was received by the New York RO on February 28, 2014.  

Based on this evidence, the Board finds that the Veteran dispatched this correspondence on February 11, 2014, to the Board, it was received on February 11, 2014, by the Board, and then forwarded to the New York, RO and received on February 28, 2014 at the RO.  The indications of the fax dates and page numbers on the top of the two pages in question further corroborate this series of events.  The Board thus finds that the Veteran's correspondence was received by VA before the Veteran's scheduled hearing and was a timely request to postpone the hearing. 

Moreover, the Veteran has shown good cause to reschedule the hearing, 38 C.F.R. § 20.704(c), states that such requests must be in writing and must show good cause why a new hearing date is necessary.  If good cause is shown, the hearing will be rescheduled for the next available hearing date after the Veteran or her representative gives notice that the contingency which gave rise to the request for postponement has been removed.  Id.  

In her February 11, 2011, correspondence the Veteran indicated that she is unable to attend the hearing due to inclement weather.  Archival weather information indicates that there was a Nor'easter scheduled to hit New York City that week, and in fact, such a storm did hit New York City on February 13, and 14, 2014, and covered the area with 10 inches of snow.1  The Board finds that this snow storm demonstrates good cause for the Veteran's absence and that notification was provided to the AOJ prior to the hearing and that a new hearing is warranted.

In scheduling a Veteran for a new hearing, the Board notes that VA has received correspondence from the Veteran in August 2014 wherein she wrote that she wants a hearing by live video conference.  As the AOJ is responsible for scheduling video-conference hearings, the Board finds that the Veteran's claim should be remanded to be scheduled. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing regarding this matter at the earliest available opportunity. 

Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative.  After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

 This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



1 http://www.nycareaweather.com/archives/february-13-2014/  (Last accessed in February 19, 2016).
---------------

------------------------------------------------------------

---------------

------------------------------------------------------------


